Exhibit 99 First Acceptance Corporation Reports Operating Results for the Three and Six Months Ended June30, 2016 NASHVILLE, TN, August 19, 2016 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the three and six months ended June30, 2016. Operating Results For the three and six months ended June30, 2016, we recognized $25.8 million and $31.0 million, respectively, of unfavorable prior period loss development. Loss before income taxes, for the three months ended June30, 2016 was $30.6 million, compared with income before income taxes of $0.7 million for the three months ended June30, 2015. Net loss for the three months ended June30, 2016 was $19.9 million, compared with net income of $0.3 million for the three months ended June30, 2015. Basic and diluted net loss per share were $0.48 for the three months ended June30, 2016, compared with basic and diluted net income per share of $0.01 for the same period in the prior year. Loss before income taxes, for the six months ended June30, 2016 was $39.0 million, compared with income before income taxes of $1.5 million for the six months ended June30, 2015. Net loss for the six months ended June30, 2016 was $25.4 million, compared with net income of $0.8 million for the six months ended June30, 2015. Basic and diluted net loss per share were $0.62 for the six months ended June30, 2016, compared with basic and diluted net income per share of $0.02 for the same period in the prior year.
